Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered April 19, 2007 in a legal malpractice action. The order granted the motion of defendants for summary judgment and dismissed the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: We conclude with respect to the order in appeal No. 1 that Supreme Court properly granted defendants’ “renewed summary judgment motion” and dismissed the complaint. Defendants met their burden of establishing their entitlement to judgment as a matter of law by establishing that plaintiff is unable to prove causation or actual damages, both of which are essential elements of this legal malpractice action, and plaintiff failed to raise a triable issue of fact (see Oot v Arno, 275 AD2d 1023, 1024 [2000]; see also Giambrone v Bank of N.Y., 253 AD2d 786, 787 [1998]).
*1378With respect to the order in appeal No. 2, plaintiff, as limited by his brief, contends only that the court erred in denying that part of his motion seeking leave to reargue his opposition to defendants’ motion in appeal No. 1. It is well settled, however, that no appeal lies from an order denying a motion for leave to reargue (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]). Present—Hurlbutt, J.P., Smith, Centra, Green and Pine, JJ.